Conviction in District Court of Fannin County of murder; punishment fixed at twenty-five years in the penitentiary.
The record is devoid of any exception preserved either to the charge of the court or to the rejection or reception of any testimony. Appellant claimed he killed deceased because he took him in the act of adultery with appellant's wife. The evidence in this regard is conflicting. The issues relative thereto were submitted to the jury fully and in a manner apparently satisfactory to the accused, and the jury have solved the conflict against him.
Finding no error in the record, the judgment will be affirmed.
Affirmed.